Detailed Action
Double Patenting
The nonstatutory double patenting rejection is summarized as follows:

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of US Patent 11,077,365 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because the patent and the application are claiming common subject matter, as follows:
receiving a datagram from a sending client device that is connected to a shared augmented reality environment
the datagram including data regarding an action in the shared augmented reality environment and an indicator of whether the datagram is peer-to-peer
determining whether the datagram is peer-to-peer based on the indicator
responsive to determining that the datagram is peer-to-peer, sending the datagram to one or more client devices connected to the shared augmented reality environment to update a local state of the shared augmented reality environment at the one or more client devices in view of the action
responsive to determining that the datagram is not peer-to-peer, sending the datagram to a server to update a master state of the shared augmented reality environment at the server in view of the action
wherein the indicator is included in a header portion of the datagram
determining whether the specific client device is currently connected responsive to the specific client device currently being connected determining that the datagram is peer to peer
wherein determining whether the datagram is peer-to-peer comprises determining, based on the indicator, that the datagram should be sent peer-to-peer
identifying a specific client device based on a header of the datagram
wherein the datagram is sent to the server responsive to determining the specific client device is not currently connected 
wherein the local state of the shared augmented reality environment is updated in view of the action with a latency between 1 millisecond and 20 milliseconds
wherein sending the datagram to one or more client devices comprises identifying client devices currently connected and the shared augmented reality environment
sending the datagram to the identified client devices to update each client local state of the shared augmented reality environment in view of the action
responsive to determining that the datagram is peer-to-peer, the datagram is also sent to the server
wherein determining whether the datagram is peer-to-peer comprises comparing the indicator to a list of indicators determining the datagram is peer-to-peer responsive to the indicator being included in the list of indicators
wherein the indicator identifies at least one of an AR session, a user, a device, or a game account.


Allowable Subject Matter
Claims 1-20 would be allowable if appropriate action is taken to overcome the rejection under the non-statutory double-patenting doctrine set forth in this Office action.

Conclusion
The prior art considered pertinent to applicant's disclosure and not relied upon is made of record on the attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE ROWLAND whose telephone number is (469) 295-9129.  The examiner can normally be reached on M-Th 10-8.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Dmitry Suhol can be reached at (571) 272-4430.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.  The fax number for the examiner is (571) 270-8844.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Applicant may choose, at his or her discretion, to correspond with Examiner via Internet e-mail.   A paper copy of any and all email correspondence will be placed in the appropriate patent application file.   Email communication must be authorized in advance.   Without a 
Authorization may be perfected by submitting, on a separate paper, the following (or similar) disclaimer:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail.  I understand that a copy of these communications will be made of record in the application file.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
	

See MPEP 502.03 for more information.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVE ROWLAND/Primary Examiner, Art Unit 3715